Judgment and order unanimously modified, on the facts, in accordance with memorandum and as modified affirmed, without costs. Memorandum: Petitioner appeals from a judgment and order reducing respondent’s alimony and support payments from $110 to $80 per week, and declaring arrears in payments to be reduced from $2,160 to $1,570. Petitioner alleged that respondent owed her $4,400 in alimony' and support payments of which he had paid $2,340. Therefore, respondent was in arrears in the amount of $2,060, and not $2,160 as alleged by petitioner and the judgment against the respondent for arrears therefore is reduced from $1,570 to $1,470. (Appeal from judgment and order of Erie Trial Term in action for support payments.) Present — Marsh, P. J., Moule, Cardamone, Simons and Del Vecchio, JJ.